DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 5/16/2022. Amendments to claims 1, 2, 4, 6, 8-20 and 22 have been entered.  Claims 3, 5 and 7 were previously canceled and claim 21 is newly canceled.  New claims 23 and 24 have been entered. Claims 1, 2, 4, 6, 8-20, 23 and 24 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6, 8-20, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1, 11 and 16 are directed to a process; Step 1-yes.
Under Step 2A, prong 1, claim 1 recites a series of steps to identify and obtaining securities having a present value of a future periodic cash flow, which is a fundamental economic practice, i.e. mitigating risk, and commercial or legal interactions, i.e. sales activities, and are thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the bolded and italicized limitations of claim 1 (claims 11 and 16 being similar), stripped of the additional elements, recite the abstract idea as follows “… determining, …, a set of periodic cash flows from a plurality of bonds over an investment period beginning on an investment date when shares in the future cost of retirement fund are purchased and ending on a redemption date when the shares in the future cost of retirement fund are converted to an annuity,; receiving, …, bond characteristics for the plurality of bonds; determining, …, a yield curve that models growth in a value of at least one bond in the plurality of bonds based on the bond characteristics, wherein the growth is from the investment date to the redemption date; determining, …, a discount function based on the yield curve; applying, …, the discount function to the set of periodic cash flows to determine a net present value of the set of periodic cash flows, setting, …, the index level of the future cost of the retirement index based on the net present value of the set of periodic cash flows; receiving, …, a plurality of investments of different types and having investment characteristics, … filtering, using … and the investment characteristics, the plurality of investments into a subset of the plurality of Page 2 of 13investments; generating, using… and investment characteristics of the subset of the investments, the future cost of retirement fund that includes investments from the subset of the plurality of investments and corresponding weight of each investment in the investments, wherein the investments achieve the index level of the future cost of the retirement index, and acquiring, from the plurality of … the investment providers, the shares of the future cost of retirement fund.”  The above steps recite the abstract idea of identify and obtaining securities having a present value of a future periodic cash flow which is a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice, i.e. risk mitigation, and commercial or legal interaction, i.e. sales activities in the form of acquiring shares from investment providers, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “processor” connected with a “database” and a plurality of “computing devices”, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites a processor coupled with a database and  computing devices, which is using one or more computers, to perform the abstract idea steps as identified above. The computer components are recited at a high-level of generality (i.e., as a generic processor, database and computing devices, see paragraphs [0062-0063] and [0039], of the specification, such that it amounts no more than mere instructions to apply the exception using a generic computer component or merely using a computer as a tool to perform the abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(f), (g) and (h) respectively. Furthermore, receiving and communicating data (i.e. bond characteristics and a plurality of investments which is merely intangible data) is adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g).  Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. These steps can be performed manually through use of pen and paper, but for the nominal recitation of generic computing elements.  The acquiring the shares of the future cost of retirement fund is merely a fundamental economic practice of purchasing investments with nothing significantly more.  The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer processor with a database and multiple investment provider computing devices to perform the limitation steps amounts to no more than mere instructions to apply the exception using a generic computer component or merely using a computer as a tool to perform the abstract idea, adding insignificant extra-solution activity to the judicial exception, such as the data gathering and transmission and generally linking the use of the judicial exception to a particular technological environment or field of use and appending well-understood, routine and conventional activities known in the industry and specified at a high level of generality, see MPEP 2106.05(f), (g), (h) and (d) respectively. Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in claim 1 (and similarly in claim 11 and 16), the steps of: “… determining, …, a set of periodic cash flows from a plurality of bonds over an investment period beginning on an investment date when shares in the future cost of retirement fund are purchased and ending on a redemption date when the shares in the future cost of retirement fund are converted to an annuity,; receiving, …, bond characteristics for the plurality of bonds; determining, …, a yield curve that models growth in a value of at least one bond in the plurality of bonds based on the bond characteristics, wherein the growth is from the investment date to the redemption date; determining, …, a discount function based on the yield curve; applying, …, the discount function to the set of periodic cash flows to determine a net present value of the set of periodic cash flows, setting, …, the index level of the future cost of the retirement index based on the net present value of the set of periodic cash flows; receiving, …, a plurality of investments of different types and having investment characteristics, … filtering, using … and the investment characteristics, the plurality of investments into a subset of the plurality of Page 2 of 13investments; generating, using… and investment characteristics of the subset of the investments, the future cost of retirement fund that includes investments from the subset of the plurality of investments and corresponding weight of each investment in the investments, wherein the investments achieve the index level of the future cost of the retirement index, and acquiring, from the plurality of … the investment providers, the shares of the future cost of retirement fund.” clearly recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, these steps rely on well-understood, routine and conventional computing functionality carried out by a generic processor, database and computing devices such as data transmission and data manipulation akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network), performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).
	Applicant has leveraged generic computing elements to perform the abstract idea of identify and obtaining securities having a present value of a future periodic cash flow without significantly more.
Dependent claims 2, 4, 6, 8-10, 12-15, 17-20 and 22-24 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 4, 12, 13, 17 and 18 recite basic mathematical calculations to determine a discount function which is a mathematical term used in finance.  This is further defining the abstract idea and can be performed manually but for the nominal recitation of the generic processor.  Claim 6 recites a fundamental economic practice, i.e. annuity payments, from a start date until an end date.  This is a fundamental economic practice with nothing significantly more.  Claims 8, 9, 14, 15, 19 and 20 further define the abstract idea by using different types of intangible data to adjust the index level which can be performed manually but for the nominal recitation of the generic processor and is a basic mathematical step.  Claim 10 recites selecting an investment based on certain financial parameters which can be completed manually through mental evaluation but for the nominal recitation of the generic processor.  Claim 22 further defines what the index is used for, i.e. tracking a present value amount needed to purchase an amount at a future fixed date.  This is merely further defining the abstract idea.  Claim 23 defines the types of investments as well known securities with nothing significantly more.  Claim 24 recites a fundamental economic practice and commercial interaction in the form purchasing shares. 
	Clearly, the additional recited limitations in the dependent claim only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to identify and obtaining securities having a present value of a future periodic cash flow) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a processor with a database and computing devices) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to identify and obtaining securities having a present value of a future periodic cash flow) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1, 2, 4, 6 and 8-22, filed in the remarks dated 5/16/2022 have been fully considered but they are not persuasive. New claims 23 and 24 are addressed in the analysis above.
Applicant argues on page 11, “First, the claims, as amended, are tied to a practical application, and are patent eligible under Mayo Step 2A, Prong Two. The claims are rooted in computer technology. This is because the claims require a database and multiple computing devices that are communicatively connected to and provide data to the processor. The claims also filter data based on characteristics. Using the data, the processor determines the future cost of the retirement index, and from the index, the future cost of retirement fund. Without the computing components that are communicatively connected to the processor, the processor would not be able to determine either the future cost of retirement index nor the further cost or retirement fund. 
	The claims are also tied to a practical application because they transform bonds or securities into a future cost of retirement fund that includes different investments. Claims that transform or reduce an article into a different state or thing are tied to a practical application. See Bilski v. Kappos, 561 U.S. 593, 658 (2010), M.P.E.P. § 2106.05(c). Claims 1 and 16, for example, transform bonds and securities, which are tangible articles, into a future cost of retirement fund that has a variety of different investments. Claim 11 transforms securities into a future cost of retirement fund that has real-estate investments. There is no doubt that the real- estate investments are a different type of an article than the securities.” Examiner respectfully disagrees.
	The abstract business problem of identifying and obtaining (i.e. purchasing) securities having a present value of a future periodic cash flow, i.e. mitigating risk, existed well before the advent of any computing technology.  Applicant has leveraged or “applied” this abstract idea by merely using generic computers and a database as a tool, adding insignificant extra-solution activity in the form of conventional computing activity and generally linking the abstract idea to a particular technological environment.  For instance, there are many ways in which data can be gathered, analyzed/manipulated, tracked and displayed.  The fact that Applicant claims a generic processor with a database and computing devices all in communication with each other over generic channels, does change the fact that the steps are a certain method of organizing human activity and can be performed manually through the use of pen and paper.  
	Bonds and securities, even those securities which represent underlying physical assets such as real-estate, are intangible contracts even if written on a piece of paper.  They represent an underlying value and contain terms and are thus contracts to be executed under said terms.  In buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014), the Court noted ‘“As to the first question: The relevant Supreme Court cases are those which find an abstract idea in certain arrangements involving contractual relations, which are intangible entities. Bilski v. Kappos, 561 U.S. 593 (2010), involved a method of entering into contracts to hedge risk in commodity prices, and Alice involved methods and systems for “exchanging financial obligations between two parties using a third-party intermediary to mitigate settlement risk,” Alice, 134 S. Ct. at 2356. More narrowly, the Court in both cases relied on the fact that the contractual relations at issue constituted “a fundamental economic practice long prevalent in our system of commerce.”
Bilski, 561 U.S. at 611; see Alice, 134 S. Ct. at 2356, 2357.”’ Furthermore, as was pointed out in the Patent Board Decision dated 3/14/2022, ‘“Similarly, the Federal Circuit has stated that “[t]he mere manipulation or reorganization of data . .. does not satisfy the transformation prong.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011).”’  As such, manipulating certain data, i.e. bonds and securities into a future cost of retirement to then procure other value in the form of investment is an abstract idea itself and does not rise to the transformation or reduction of an article into a different state or thing.
On page 12 of the Remarks, Applicant argues ‘“Second, to an extent that the Office finds that the claims are not patent eligible under Mayo Step 2A, Prong Two, the claims are still patent eligible under Mayo Step 2B. This is because the claims recite an inventive concept that is significantly more than the alleged abstract idea. The inventive concept, when viewed as an ordered combination of steps, is directed to generating a future cost of retirement fund from the future cost of retirement index. Further, the inventive concept is rooted in technology because it relies on data provided by and available from a database and other computing devices. Based on this data, including securities or bonds and their characteristics, the future cost of retirement index is generated. By filtering the data based on investment characteristics, the future cost of retirement fund is generated from the future cost of retirement index. Unlike the securities or bonds on which the future cost of retirement index is based, the future cost of retirement fund includes different types of investments. Such inventions are patent eligible under Mayo Step 2B according to Bascom Global Internet Services, Inc. v. AT&TMobility LLC, 827, F.2d 1341 (2016). This is because Bascom recognized that "inventive concept can be found in the non-conventional and non- generic arrangement of known, conventional pieces." Bascom at 1350. Bascom, also like the claims here, was directed to a solution based on filtering data.”’ Examiner respectfully disagrees.
	The concept of “generating a future cost of retirement fund from the future cost of retirement index” is an abstract idea as noted in the analysis above.  Furthermore, although Applicant has leveraged generic computer elements to perform this abstract idea, that does not mean that the problem of “generating a future cost of retirement fund from the future cost of retirement index” arose because of the advent of computing devices and generic computer hardware.  In other words “generating a future cost of retirement fund from the future cost of retirement index” is not rooted in any technology at all and is purely a business problem rooted in the abstract idea of mitigating future risk. 
Applicant claims “filtering” of data at a very broad level such that there is no technical detail or architecture other than generic computing elements.  Furthermore, in Bascom at page 12, recites ‘“We agree with the district court that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior, similar to concepts previously found to be abstract. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (holding that “tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)” is an abstract idea that “is not meaningfully different from the ideas found to be abstract in other cases . . . involving methods of organizing human activity”); see also Content Extraction, 776 F.3d at 1347 (finding that “1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory” was an abstract idea because “data collection, recognition, and storage is undisputedly well-known” and “humans have always performed these functions”); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (finding that “a process of organizing information through mathematical correlations” is an abstract idea).”’ (emphasis added).  The Examiner does not see the parallel between the claims of the instant case and those of Bascom. In Bascom, the claims describe a filtering system by providing customized filters at a remote server. Specifically, in Bascom, an ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website. The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website. The filtering tool returns either the content of the website to the user, or a message to the user indicating that the request was denied. In Bascom another group of claims describe a hybrid filtering scheme implemented on the ISP server comprised of a master-inclusive list, an individual-customizable set of exclusive lists, and an individual-customizable set of inclusive lists. The focus of the claims in Bascom is on the specific asserted improvement in filtering technology by providing individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. Specifically, the claimed invention in Bascom achieves other benefits over conventional filtering by providing Internet-content filtering in a manner that can be customized for a person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user, and structuring a filtering scheme not just to be effective, but also to make user-level customization administrable as users are added instead of becoming intractably complex. Hence, the Bascom claims are not directed to an abstract idea. On the other hand the Applicant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The invention in Bascom was a technological solution to a technological problem (using an improved filtering technology rather than using conventional filtering technology). Applicants’ invention is a business solution to a problem rooted in an abstract idea. The arrangement of receiving data and filtering data into subsets based on characteristics to be used in the abstract idea is an improvement in the business process of identify and obtaining securities having a present value of a future periodic cash flow. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself.
For these reasons and those found in the 101 analysis above, Examiner maintains and applies the 35 U.S.C. 101 on claims 1, 2, 4, 6, 8-20, 23 and 24. 

 Conclusion
Page 11 of 13 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/2/2022